     Case 3:20-cv-00691-CAB-BLM Document 22 Filed 04/23/20 PageID.403 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12    JOHN A. GRIMALDI, D.O., INC.,                     Case No.: 20cv691-CAB-BLM
13                                     Plaintiff,
                                                        ORDER DENYING MOTION FOR
14    v.                                                PRELIMINARY INJUNCTION
15    WILLIAM RESTIS, and JULIE RESTIS,
                                                        [Doc. No. 3]
16                                  Defendants.
17
18
19         On April 10, 2020, Plaintiff John A. Grimaldi, D.O, Inc. (“Plaintiff”) filed a
20   complaint against Defendants William Restis and Julie Restis (“Defendants”) for (1)
21   Violation of the Computer Fraud and Abuse Act; (2) Violation of the Computer Data
22   Access and Fraud Act; (3) Fraud; (4) Breach of Contract; (5) Tortious Interference with
23   Contract; (6) Trespass; (7) Misappropriation of Trade Secrets; and (8) Declaratory
24   Judgment. [Doc. No. 1.] On the same date, Plaintiff also filed an Ex Parte Application for
25   Temporary Restraining Order and Order to Show Cause for Preliminary Injunction, by
26   which Plaintiff sought to restrain Defendants from “using, disclosing, or otherwise making
27   accessible to any person [] Protected Health Information [“PHI”] and/or Personally
28   Identifying Information [“PII”] of Plaintiff’s patients” that Defendants accessed from

                                                    1
                                                                                20cv691-CAB-BLM
     Case 3:20-cv-00691-CAB-BLM Document 22 Filed 04/23/20 PageID.404 Page 2 of 3


 1   Plaintiff’s Electronic Medical Records System (“EMR”) without authorization on or
 2   around February 20 and March 2, 2020.” [Doc. No. 3.]
 3
           On April 10, 2020, District Judge Sammartino granted the Ex Parte Application for
 4
     a Temporary Restraining Order and set a briefing schedule and hearing for a Preliminary
 5
     Injunction. [Doc. No. 4.] On April 16, 2020, Defendants filed an opposition to the ex parte
 6
     application. [Doc. Nos. 10, 11.] On April 17, 2020, the case was transferred to District
 7
     Judge Bencivengo. [Doc. No. 12.] On April 20, 2020, Plaintiff filed a reply to the
 8
     opposition. [Doc. No. 15.]
 9
10         On April 23, 2020 the Court held a telephonic hearing regarding what is now a
11   motion for preliminary injunction. Charles S. LiMandri, Esq., John Hilary Barkley, Esq.,
12   and Paul Michael Jonna, Esq. appeared on behalf of Plaintiff. Douglas A. Pettit, Esq.
13   appeared on behalf of Defendant William Restis. William Richard Restis, Esq. appeared
14   on behalf of Defendant Julie Restis. For the reasons stated at the hearing, and as set forth
15   below, the motion for preliminary injunction is DENIED.
16
                                            DISCUSSION
17
           A preliminary injunction is “an extraordinary remedy never awarded as of right.”
18
     Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008); see Earth Island Inst. v.
19
     Carlton, 626 F.3d 462, 469 (9th Cir. 2010) (“[P]laintiffs seeking a preliminary injunction
20
     face a difficult task in proving that they are entitled to this ‘extraordinary remedy.’”)
21
     (quoting Winter, 555 U.S. at 24). It is “a device for preserving the status quo and
22
     preventing the irreparable loss of rights before judgment.” Sierra On-Line, Inc. v. Phoenix
23
     Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984). “The grant or denial of a motion for
24
     a preliminary injunction lies within the discretion of the district court.” Johnson v.
25
     California State Bd. of Accountancy, 72 F.3d 1427, 1429 (9th Cir. 1995).
26
           In Winter, the Supreme Court held that a plaintiff seeking a preliminary injunction
27
     must establish “[1] that he is likely to succeed on the merits, [2] that he is likely to suffer
28

                                                    2
                                                                                    20cv691-CAB-BLM
     Case 3:20-cv-00691-CAB-BLM Document 22 Filed 04/23/20 PageID.405 Page 3 of 3


 1   irreparable harm in the absence of preliminary relief, [3] that the balance of equities tips in
 2   his favor, and [4] that an injunction is in the public interest.” Winter, 555 U.S. at 20. The
 3   Ninth Circuit balances these “Winter factors” using a “sliding scale” approach, where “a
 4   stronger showing of one element may offset a weaker showing of another.” All. for the
 5   Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). However, Winter “requires
 6   the plaintiff to make a showing on all four prongs.” Id. at 1135.
 7          For the reasons stated during the telephonic hearing, Plaintiff has failed to establish
 8   a likelihood of success on the merits or irreparable harm and, therefore, is not entitled to a
 9   preliminary injunction. There is no admissible evidence of violation of the Computer
10   Fraud and Abuse Act because Defendant Julie Restis was given access to Plaintiff’s EMR.
11   There is no admissible evidence of misappropriation of trade secrets, as the only admissible
12   evidence before the Court is that Defendant Julie Restis used the information for a
13   protected activity (filing a complaint with the Medical Review Board). In addition,
14   Plaintiff failed to establish irreparable harm, as Defendants have stated under oath that they
15   are not in possession of any Protected Health Information related to Plaintiff’s patients.1
16   Given that Plaintiff has failed to make a showing on at least two of the Winter prongs, the
17   motion for preliminary injunction is DENIED.
18                                              CONCLUSION
19          For the foregoing reasons, Plaintiff’s motion for preliminary injunction is DENIED.
20          It is SO ORDERED.
21   Dated: April 23, 2020
22
23
24
25
26
27
     1
      Should evidence surface that Defendants’ representations are false, Plaintiff is free to bring the
28   appropriate motion for sanctions.

                                                          3
                                                                                               20cv691-CAB-BLM
